Nev. 193, 197, 179 P.3d 556, 558 (2008). This court may issue a writ of
prohibition to arrest the proceedings of a district court exercising its
judicial functions when such proceedings are in excess of the district
court's jurisdiction.   See NRS 34.320; Smith v. Eighth Judicial Dist.
Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991). Writ relief is
generally not available, however, when the petitioner has a plain, speedy,
and adequate remedy at law.      See NRS 34.170; NRS 34.330; Int'l Game
Tech., 124 Nev. at 197, 179 P.3d at 558. An appeal is typically an
adequate legal remedy precluding writ relief. Pan v. Eighth Judicial Dist.
Court, 120 Nev. 222, 224, 88 P.3d 840, 841 (2004). It is within this court's
sole discretion to determine if a writ petition will be considered.   Smith,
107 Nev. at 677, 818 P.2d at 851. Petitioner bears the burden of
demonstrating that extraordinary relief is warranted.     Pan, 120 Nev. at
228, 88 P.3d at 844.
            Having considered the petition and supporting documents, we
conclude that our intervention by extraordinary writ relief is not
warranted as petitioner has an adequate legal remedy in the form of an
appeal from an adverse judgment.     See Smith, 107 Nev. at 677, 818 P.2d
at 851; Pan, 120 Nev. at 224, 88 P.3d at 841. The legal issue she presents
is for the district court to decide in the first instance; a district court
decision assists this court in evaluating the merits of the eventual appeal.
If, after decision by the district court, petitioner is aggrieved, she may
appeal from a final judgment in the proceeding and may challenge on
appeal any interlocutory orders entered by the district court, including the
denial of the motion in limine.       See Consol. Generator-Nev., Inc. v.
Cummins Engine Co., 114 Nev. 1304, 1312, 971 P.2d 1251, 1256 (1998)




                                     2
                (explaining that a party may challenge an interlocutory order in the
                context of an appeal from a final judgment); see also NRAP 3A(b)(1)
                (allowing an appeal from a final judgment). She also has the ability to
                request a stay, if appropriate.   See NRAP 8; see also EDCR 2.20, 5.25.
                Thus, petitioner has a speedy and adequate remedy available in the form
                of an appeal, and extraordinary relief is unwarranted. NRS 34.170; NRS
                34.330; NRAP 21(b)(1); Pan, 120 Nev. at 224, 88 P.3d at 841. Accordingly,
                we
                            ORDER the petition DENIED. 1




                                                         Pickering



                                                                     0:16;NV



                                                                                      J.
                                                          Saitta


                cc: Hon. Robert Teuton, District Judge, Family Court Division
                     Special Public Defender
                     Clark County District Attorney/Juvenile Division
                     Eighth District Court Clerk




                     'In accordance with this order, we deny petitioner's April 7, 2014,
                emergency motion for a stay as moot.




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A